Citation Nr: 0027941	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  94-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left knee scar, 
claimed as residual to a shell fragment wound.

3.  Entitlement to an effective date prior to November 7, 
1994, for the assignment of a 100 percent evaluation for 
PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1944 to August 1946, 
and from July 1950 to July 1951.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran perfected an appeal with 
respect to the matter of entitlement to service connection 
for residuals of a frozen right hand and frostbite of the 
feet.  However, in a rating decision dated in July 1999, the 
RO established service connection for residuals of frozen 
feet and a frozen right hand, each assigned a separate zero 
percent evaluation, effective January 12, 1998.  That rating 
decision represented a full grant of the benefit sought, i.e. 
service connection.

As the veteran did not express disagreement with the "down-
stream" issue of the effective dates or disability 
evaluations assigned to the RO's grants of service 
connection, such matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  



FINDINGS OF FACT

1.  There is no competent evidence of record of in-service 
hypertension, or hypertension manifested to a compensable 
degree within the initial post-service year; nor is there 
competent evidence of record relating diagnosed hypertension 
to either of the veteran's active service periods or to any 
service-connected disability.

2.  A left knee scar pre-existed the veteran's entry into 
active service and there is no competent evidence of record 
showing increased left knee symptomatology during active 
service, or otherwise showing a current left knee disability 
related to active service.

3.  In a rating decision dated in December 1992, the RO 
granted service connection and assigned a 30 percent 
evaluation for PTSD, effective July 27, 1992.  The veteran 
perfected a timely appeal with respect to the assigned 
30 percent evaluation.  

4.  The RO amended the veteran's award to reflect assignment 
of a 70 percent evaluation for PTSD, effective back to 
July 27, 1992; the veteran then withdrew his appeal with 
respect to the percentage evaluation assigned to his PTSD.

5.  The RO next received an indication of the veteran's 
intent to claim an increased rating for PTSD on November 7, 
1994.

6.  In a rating decision dated in May 1995, the RO increased 
the rating assigned to PTSD to 100 percent, effective 
November 7, 1994.  

7.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the RO's December 1992 rating 
decision.

8.  It was not first factually ascertainable within one year 
prior to November 7, 1994, that the veteran met the criteria 
for a 10 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a left 
knee scar is not well grounded.  38 U.S.C.A. § 5107.

3.  The criteria for an effective date prior to November 7, 
1994, for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of medical examination dated in June 1944, at 
entrance into the veteran's first period of military service, 
includes note of a left knee scar.  Such was again noted on 
the report of medical examination at entrance into his second 
period of service in 1950.  Service records are negative for 
note of any left knee injury during active service, or for 
indication that the veteran's left knee scar became 
symptomatic during service.  Service medical records are 
negative for note of elevated blood pressure levels or 
diagnosed hypertension.

Service records indicate the veteran was engaged in combat 
with the enemy and is in receipt of awards to include a Navy 
Commendation medal and a Presidential Unit Citation for 
extraordinary heroism against the enemy.

In September 1946, the veteran claimed entitlement to VA 
benefits based on jungle rot; he did not offer arguments 
pertinent to hypertension or his left knee.

A VA outpatient record dated in June 1992 notes complaints of 
left knee pain and diagnosed arthritis of the left knee.  The 
veteran reported having incurred a shrapnel wound to the left 
knee.  

On July 27, 1992, the RO received the veteran's claim for VA 
compensation benefits, to include entitlement to service 
connection for PTSD.  The veteran submitted lay statements 
from family and friends pertinent to the changes in 
personality he underwent after service and his problems with 
remembering incidents of his military service.

In October 1992, the veteran presented for a VA examination.  
The examiner noted that the veteran had had difficulty 
holding employment due to conflict with management and 
incompatibility since the mid-1960s.  The veteran admitted to 
drinking heavily, but not to the point of intoxication.  The 
examiner noted that the veteran had experienced increasing 
irritability, a lower tolerance for stress and sleep 
disturbance with depressive symptomatology.  The veteran 
complained of poor sleep and nightmares about combat.  He 
also reported wondering why he survived when others didn't.  
The veteran was articulate at the time of the examination and 
was fully oriented.  The examiner noted that the veteran 
described instances of attention loss that might represent 
dissociative type phenomenon or flashbacks.  The veteran's 
thought content revealed free-floating anxiety and the 
examiner also noted the veteran's tendency to patrol with a 
weapon.  The examiner assessed moderate impairment due to 
PTSD.  

A report of VA general medical examination dated in October 
1992 includes note that the veteran had inadequately 
controlled essential hypertension.  The report of joint 
examination includes note that the veteran was hit in the 
left knee while in Okinawa.  The examiner noted a scar across 
the patella, and opined the veteran apparently had a soft 
tissue wound only.  The veteran reported treatment at a 
Dallas Osteopathic clinic for two weeks after service.  He 
complained of current intermittent knee collapsing.  Left 
knee X-rays were normal.  The diagnosis was a history of left 
knee wound with no loss of motion.

In a rating decision dated in December 1992, the RO granted 
service connection and assigned a 30 percent evaluation for 
PTSD, effective July 27, 1992.  The veteran perfected a 
timely appeal with respect to the assigned 30 percent 
evaluation.  

The claims file contains records of VA psychiatric treatment 
from June to January 1993.  During meetings the veteran and 
his physician discussed service memories.  The veteran was 
consistently found to be without signs of psychosis, or 
suicidal or homicidal processes.  The physician noted that 
the veteran dealt with his memories by constraining himself 
to a rigid routine and also noted that the veteran was 
anxious.  The assessment in June 1992 was severe PTSD.  
Entries dated in early 1993 note a grim affect, without signs 
of psychosis or any suicidal or homicidal processes.

In August 1993, the veteran testified at a hearing before a 
hearing officer at the RO.  The veteran reported feeling 
comfortable in one room of his house, the "cage," and 
indicated he did not have a pistol, but kept a knife next to 
his bed and would get up at night to patrol.  He indicated he 
had a daily routine that included going to the Marine Corps 
League office and writing a newsletter, but that he had 
trouble communicating with his family.  He indicated past 
incidents of rage, without homicidal intentions or violence.  
He complained of combat-related nightmares.  At the time of 
the hearing the veteran also discussed his left knee.  He 
stated that he had a left knee scar at service entrance but 
that while in service he was hit with mortar and landed on a 
rock on his knee.  His representative indicated there were 
statements from the corpsmen who treated the veteran in 
service.  He indicated his high blood pressure manifested 
approximately 20 years earlier

In September 1993, the veteran presented for a VA 
examination.  The VA examiner noted that the veteran tended 
to distance himself from his feelings.  The veteran reported 
that his sleep was troubled, and that he experienced moderate 
anxiety.  He denied depression; the examiner commented that 
"he certainly looks that way."  The veteran was neatly 
dressed and fully oriented, but was described as moderately 
depressed.  The examiner further commented that the veteran's 
feelings appeared blunted.  The veteran's memory was good and 
there was no evidence of psychosis, delusions, hallucinations 
or organicity.  The examiner opined that the veteran's 
capacity to work was moderately to severely impaired and his 
capacity to socialize was moderately impaired.  

Subsequent to a hearing and examination, the RO amended the 
veteran's award to reflect assignment of a 70 percent 
evaluation for PTSD, effective back to July 27, 1992.  The RO 
informed the veteran of such decision by letter dated in 
December 1993.  In a statement received in January 1994, the 
veteran wrote "I withdraw my appeal on issue of my s/c PTSD 
which was raised from 30% to 70%."  The veteran did not 
include argument pertinent to his PTSD on the VA Form 9 
received in April 1994.  The RO confirmed the 70 percent 
assigned rating in a decision dated in April 1994.  

On November 7, 1994, the RO received a statement in which the 
veteran indicated he "should have a claim pending for 
PTSD...[i]f a claim is not pending for these conditions please 
consider as a reopen claim."  In a rating decision dated in 
May 1995, the RO increased the rating assigned to PTSD to 100 
percent, effective November 7, 1994.  

In April 1995, the RO received a claim of entitlement to a 
total rating based on unemployability.  

VA outpatient records dated from late 1993 to 1997 include 
psychiatric treatment notes.  The veteran would discuss his 
alcohol use and his service memories, as well as his general 
health and welfare.  Consistently he was found to be without 
evidence of suicidal or homicidal intentions and without 
evidence of psychosis.  In September 1994 a major focus on 
intrusive memories was noted.  

VA outpatient records dated from February 1995 to October 
1997 are of record.  Such include note of the veteran's 
diagnosed hypertension.  

In December 1998, the veteran appeared for a VA examination.  
He told the examiner he was struck by shrapnel on the front 
of his left knee.  Examination of the knee revealed a linear 
scar.  The examiner stated that there was no notable problem 
involving disability of the knee at that time.

I.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a service connection claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).


Hypertension

The Board does not dispute that post-service records document 
diagnosed hypertension.  However, records associated with 
both of the veteran's service periods are negative for note 
of elevated blood pressure or diagnosed hypertension.  See 
38 C.F.R. § 3.303(a), (b).  Moreover, there is no competent 
evidence of diagnosed hypertension within the initial post-
service year.  See 38 C.F.R. §§ 3.307, 3.309.  

The veteran himself does not argue that hypertension first 
manifested during service or within his initial post-service 
year; rather, he argues that he developed hypertension 
secondary to his PTSD.  See 38 C.F.R. § 3.310(a).  The record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge to render his own opinions on 
medical diagnoses or causation competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The claims file is 
negative for any competent opinion relating hypertension to 
service, or to service-connected disability.  As such, the 
veteran's claim is not well grounded and must fail.



Left Knee Scar

A left knee scar was clearly noted at entrance into the 
veteran's first period of service.  As such, the presumption 
of soundness does not apply with respect to left knee 
scarring.  38 C.F.R. § 3.304(b).  The left knee scar was not 
considered disabling at the time of the examination for 
entrance into service.  Inasmuch as the veteran received no 
documented treatment for left knee scarring in service, and 
as no change was reported on the examination for separation 
from service, there is no evidence that the condition 
increased in severity during service.  Aggravation of a pre-
existing condition cannot be conceded where there is no 
evidence that the disability underwent an increase during 
service.  38 C.F.R. § 3.306(a).

The veteran himself argues that he landed on his left knee 
during combat, incurring new injury.  There is no indication 
of such injury in service records.  Here the Board notes that 
combat veterans, such as the veteran in this case, are 
afforded special consideration and are given the benefit of 
the doubt in disability cases, i.e., in the case of any 
veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  

However, the presumption afforded under 38 U.S.C.A. § 1154(b) 
deals only with the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran 
must still establish that his claim is well grounded by 
medical evidence showing a nexus between a current disability 
and the reported service incident.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  The Court has recently 
clarified that the presumptions of § 1154(b) are applicable 
to the in-service incurrence prong of the Caluza test, but 
not to the elements of current disability or nexus between a 
current disability and service.  Kessel v. West, 13 Vet. App. 
9 (1999) (en banc); see Summers v. Gober, No. 00-7019 (Fed. 
Cir. Sept. 1, 2000).

In this case, the Board will not dispute the veteran's 
account of further left knee injury during service.  However, 
a review of service records shows no indication that there 
was any change in the severity of the veteran's left knee 
scar during either period of service so as to demonstrate 
aggravation, and in fact does not show any evidence of 
manifested left knee disability at discharge.  Moreover, VA 
examination in 1998 revealed no currently notable left knee 
disability.  A claim for service-connection for a disability 
must be accompanied by medical evidence that establishes that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In short, the record is entirely consistent in demonstrating 
a left knee scar existing prior to service, without evidence 
of current left knee disability due to an in-service shrapnel 
wound, or evidence of any increase in severity of pre-
existing left knee scarring during service, see Maxson v. 
West, 12 Vet. App. 453 (1999).  Accordingly, the veteran's 
claim is denied.  See 38 C.F.R. §§ 3.303, 3.306.

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam) 
(holding that VA cannot assist a claimant in developing a 
claim which is not well grounded).  There is thus no duty on 
the part of VA to afford the veteran an examination.  See 
Brewer v. West, 11 Vet. App. 228, 235 (1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2000); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the instant case, however, the veteran 
has not identified any medical evidence that has not been 
submitted or obtained, which will support well-grounded 
claims for the above.

II.  Effective Dates

In a rating decision dated in December 1992, the RO 
established service connection for PTSD, effective July 27, 
1992, the date the RO first received the veteran's 
application for VA compensation benefits based on such 
disability.  At that time the RO assigned a 30 percent 
evaluation, which the veteran appealed.  However, after the 
RO increased the assigned disability rating to 70 percent by 
rating decision dated in December 1993, the veteran submitted 
a written statement in which he clearly indicated an intent 
to withdraw his appeal as to the percentage rating assigned 
to PTSD.  See 38 C.F.R. § 20.204 (1999).  As such the 
December 1992 and December 1993 RO decisions became final.  
See 38 C.F.R. §§ 20.200, 20.204, 20.302 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).  Those final rating 
decisions preclude assignment of an effective date prior to 
December 1993.  Lalonde v. West, 12 Vet. App. 377 (1999) 
(holding that a claim made prior to a final denial cannot 
serve as the basis for an earlier effective date); Perry v. 
West, 12 Vet. App. 365 (1999).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  
38 C.F.R. § 3.104(a) (1999).  The Court has provided that if 
a claimant wishes to reasonably raise CUE "there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  The veteran has not in this case 
expressed an intent to claim, or identified a basis for a 
claim of, CUE in the prior RO decisions. 

The RO confirmed the 70 percent rating assigned to PTSD in a 
decision dated in April 1994.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (1999).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1999).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran next expressed an intent to obtain a higher 
percentage rating for PTSD in correspondence received 
November 7, 1994.  Such is the date assigned to the 
100 percent evaluation for service-connected PTSD.  No other 
correspondence or evidence indicating an intent to claim an 
evaluation in excess of 70 percent for PTSD was submitted by 
the veteran in the interim between the final December 1993 
rating decision and November 7, 1994.  Generally, under 
applicable criteria, the effective date of an award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The RO in 
this case assigned an effective date as of the date of 
receipt of the veteran's November 7, 1994, claim for 
increase.  

Applicable laws and regulations further set out, however, 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, such as the grant of service connection and 
assignment of a noncompensable evaluation for right shoulder 
scarring in this case, receipt of a VA hospitalization 
report, a record of VA treatment or hospitalization will be 
accepted as an informal claim for increased benefits, and the 
date of such record will be accepted as the date of receipt 
of a claim.  38 C.F.R. § 3.157(b)(1) (1999); see also 
38 C.F.R. § 3.155(a).  The Board further notes that the Court 
has held that the VA has constructive knowledge of documents 
generated by VA medical facilities even if such records are 
not physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The Board has thus considered whether the medical evidence of 
record is indicative of an increase prior to November 7, 
1994.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
During the pendency of the veteran's appeal, the regulation 
pertaining to the establishment of service connection for 
PTSD was revised.  Direct Service Connection (Post Traumatic 
Stress Disorder), 64 Fed. Reg. 32,807 (1999) (codified at 
38 C.F.R. § 3.304(f)).  The change in the regulation was 
effective March 7, 1997.

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 70 percent evaluation where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community: there is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
70 percent evaluation where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130 (1999).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  The rule in Karnas v. Derwinski 
does not apply to case law but only to changes in statutes or 
regulations.  Brewer v. West, 11 Vet. App. 228 (1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

In this case, for the period in question, only the old 
regulation is for application.  The Board notes that VA must 
review all the evidence of record (not just evidence not 
previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
However, the Court and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).

A review of the evidence of record fails to reveal that an 
increase in PTSD symptomatology was not factually 
ascertainable within the year prior to November 7, 1994.  His 
wife's letter, received in December 1993, reported that the 
veteran did feel close to his friends from the Marines and 
that she and her husband were maintaining friendships, albeit 
imperfectly.  The VA outpatient treatment and examination 
records for the period from September 1993 to November 1994, 
consistently show that he had no psychotic symptoms.  These 
records also show that while the veteran, at age 67, was not 
working, he was able to remain fairly active in activities 
that included travel to Marine Corps reunions away from his 
hometown.  

In short, the records fail to show that the veteran was 
virtually isolated, that he manifested totally incapacitating 
psychoneurotic symptoms due to PTSD, or demonstrable 
inability to maintain employment.  Rather, he demonstrated a 
continued ability to relate on some level to his family and 
to maintain contact with veterans' organizations.  He was 
able to continue to function in a daily routine and did not 
demonstrate suicidal or homicidal intents or any evidence of 
psychosis.  The record does not in any way suggest that the 
veteran was unable to obtain or maintain employment as a 
result of increased PTSD symptoms.

In sum, a review of the entire evidentiary record reveals no 
records in the interim between the last final decision of 
record and November 7, 1994 that may be accepted as an 
informal claim for increase, and reveals no evidence that an 
increase was first factually ascertainable within the year 
prior to receipt of the November 1994 claim for an increase.  
Accordingly, an effective date prior to November 7, 1994, is 
denied.  


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected PTSD, is denied.  

Service connection for residuals of a shell fragment wound to 
the left knee is denied.

An effective date prior to November 7, 1994, for the 
assignment of a 100 percent evaluation for PTSD is denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

